DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "26a" have both been used to designate a sippy spout.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "26b" have both been used to designate a straw spout.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “… a first drinking spout installable over the fluid permeable solids barrier, the first drinking spout comprising a straw having an upper end configured to fittingly engage the lower port of the fluid permeable solids barrier spout and a straw spout having a lower port configured to fittingly engage the upper port of the fluid permeable solids barrier…” It is unclear how the first drinking spout can be installable “over” the barrier if there is a portion of the first drinking spout (i.e. the straw) which is attached to the lower port (i.e. below) the barrier.
Claim 7 recites the limitation "the fluid permeable solids barrier spout" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the fluid permeable solids barrier [[spout]]”. Further clarification is required.
Claim 9 states “The kit of claim 7, further comprising a collar positionable over a portion of the spout…” It is unclear which spout the claim is referring to. Is it the first drinking spout, the straw spout, or the second drinking spout? Or does the Applicant intend to state something along the lines of “The kit of claim 7, further comprising a collar positionable over a portion of either the first or second drinking spouts [[the spout]]…”? Further clarification is required.
Claim 12 recites the limitation "the fluid permeable solids barrier spout" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further 

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Ruprecht (US 9988177) and Robertson (US 2019/0274457) – teach a significant portion of the Applicant’s claimed invention
Ruprecht teaches a drinking container kit (Fig. 8A-8C), comprising: a cup having an open top; a fluid permeable solids barrier positionable over the open top of the cup, the fluid permeable solids barrier comprising a central fluid permeable sieve; an upper port, a lower port on an opposite lower side of the barrier in fluid communication with the upper port by a flow path therebetween; a first drinking spout installable over the fluid permeable solids barrier, the first drinking spout comprising a straw having an upper end configured to fittingly engage the lower port of the fluid permeable solids barrier spout and a straw spout having a lower port configured to fittingly engage the upper port of the fluid permeable solids barrier. Ruprecht does not teach the fluid permeable solids barrier comprising an outer flange surrounding the central fluid permeable sieve; the upper port located at an interior edge of an upper side of the outer flange, the lower port on an opposite lower side of the outer flange, and a fluid permeable sieve located in the flow path between the upper port and the lower port.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733